Citation Nr: 0812999	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  96-47 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a chronic 
disability manifested by low back pain.

4.  Entitlement to service connection for Klinefelter's 
Syndrome.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of August 1996 and March 2000 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The RO denied the service-
connection claims in the rating decision of August 1996 and 
the TDIU claim in the March 2000 rating decision.  

The Board previously denied all five issues on appeal in a 
decision dated in February 2003.  Pursuant to a joint motion 
to remand, the Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision in an Order dated in February 
2004.  The Court remanded the case to the Board for 
readjudication consistent with the joint motion.  In 
September 2004, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for further development.  The 
case has been returned to the Board for readjudication.    

In a letter dated in March 2004, the Board notified the 
veteran that VA had revoked the authority of his attorney to 
represent claimants, effective July 28, 2003.  The Board 
notified the veteran of his options in obtaining a 
representative and requested a response within 30 days.  The 
veteran did not respond to this notice or otherwise inform VA 
of his intent to acquire representation.  The Board concludes 
he wishes to remain unrepresented.


FINDINGS OF FACT

1.  The record does not contain any competent medical 
evidence that the veteran has a current diagnosis of a left 
knee disability.

2.  The record does not contain any competent medical 
evidence that the veteran has a current diagnosis of a left 
shoulder disorder.

3.  The competent medical evidence does not link a chronic 
disability manifested by low back pain to an event in active 
duty service and there is no credible evidence of continuous 
symptomatology to an in-service event.

4.  The competent medical evidence establishes that the 
veteran's Klinefelter's Syndrome is a congenital defect that 
pre-existed service and was not aggravated in service.

5.  The veteran's overall combined disability rating is 50 
percent.

6.  The evidence does not show the veteran is incapable of 
performing the physical and mental acts required by 
employment by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R § 3.303 (2007).  

2.  A left shoulder disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R § 3.303 (2007).  

3.  A chronic disability manifested by low back pain was not 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 (2007).  

4.  Klinefelter's Syndrome was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 
2002); 38 C.F.R §§ 3.303, 3.306 (2007).  

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, and 4.16 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The duty to assist requires that VA obtain relevant records 
from any federal agency (e.g. VA hospitals, Social Security 
Administration, etc.) and make reasonable efforts to obtain 
records from non-federal agencies.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(a)-(c) (2007).  The 
veteran must provide enough information to identify and 
locate the existing records, including the person, company, 
agency, or other custodian holding the records; the 
approximate time frame covered by the records; and, in the 
case of medical treatment records, the condition for which 
treatment was provided.  Id.  VA is not required to provide 
assistance in obtaining evidence if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  

VA must make as many requests as are necessary to obtain 
relevant records from a federal department or agency.  These 
records include, but are not limited to, records from the 
Social Security Administration (SSA).  VA will end its 
efforts to obtain records from a federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the federal department or 
agency advises VA that the requested records do not exist or 
the custodian of the records does not have them.  38 U.S.C.A. 
§ 5103A(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(2) 
(2007).

If VA, after continued efforts to obtain federal records 
concludes that it is reasonably certain they do not exist or 
further efforts to obtain them would be futile, VA will 
provide the claimant with oral or written notice of that 
fact.  Such notice must contain the following: (i) The 
identity of the records VA was unable to obtain; (ii) An 
explanation of the efforts VA made to obtain the records; 
(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain; and (iv) A notice that the claimant is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2007).    

        	Duty to Notify

The AOJ, via the Appeals Management Center (AMC), provided 
notice to the veteran in letters dated in October 2004, 
December 2005, and June 2007.  In the October 2004 
correspondence, the AMC advised the veteran of what the 
evidence must show to establish entitlement to service 
connection and for a TDIU.  The AMC advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Specifically, the AMC informed the veteran that VA was 
responsible for obtaining records from any federal agency, 
such as the Social Security Administration (SSA).  The AMC 
also specifically requested that the veteran send any 
evidence in his possession that pertained to the claims.  The 
AMC also notified the veteran that it had requested copies of 
his disability medical records from SSA and that it may take 
several months to receive a response.  The veteran failed to 
respond to this notice.  

The AMC again provided notice to the veteran with respect to 
all five issues currently on appeal in correspondence dated 
in December 2005.  The AMC included much of the same 
information as in the previous letter and also informed the 
veteran that it had made a third request for copies of his 
disability medical records from SSA.  The AMC informed the 
veteran that his help in getting this evidence would speed 
processing of his claim.  Finally, the AMC included a VCAA 
Notice Response and informed the veteran that although he was 
not required to return that document, his response might 
expedite a decision on his claim.  The veteran failed to 
respond to this notice.

A review of the record fails to show that the AOJ notified 
the veteran of the degree of disability and effective date 
elements of a service connection claim.  See Dingess/Hartman, 
19 Vet. App. at 473.  For reasons discussed more fully below, 
the Board concludes that the preponderance of the evidence is 
against the appellant's claims for service connection and for 
a TDIU.  Thus, no disability ratings or effective dates will 
be assigned and failure to notify the veteran of these 
elements has resulted in no prejudice.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding that 
VCAA notice errors are presumed to be prejudicial and it is 
VA's duty to rebut the presumption).  The Board finds that 
through these correspondences, the AOJ has provided VCAA 
compliant notice to the veteran.  

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a supplemental statement of the case in 
November 2007.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

        Duty to Assist and Court Remand 
        
Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records and all available and 
pertinent VAMC records.  The RO requested records from VAMC 
Hines from 1995 to present.  VAMC Hines responded in March 
1998 that the veteran had no records in their system.  The RO 
also requested psychiatric records from VAMC Crownpoint.  In 
response, the RO received a progress note, dated in February 
1997, indicating that veteran's case had been closed because 
he had failed to report.  The RO obtained VAMC treatment 
records from VAMC Westside Chicago, dated from 1996 to March 
1998.  The AOJ has also obtained the veteran's Vocational and 
Rehabilitation Employment (VR&E) file in satisfaction of the 
Board and the Court's remands.

The claims file includes a number of entries pertaining to 
the acquisition of Social Security Disability records.  The 
acquisition of these records was the subject of the Court's 
previous remand.  The search for such records can be traced 
back to August 1997, when the veteran's attorney submitted a 
ten-page document, which included a number of non-specific 
requests for evidence.  Among these were requests for VA 
examinations; a current Social and Industrial Survey; 
vocational rehabilitation records, if any; and earnings 
records by year and employer from the SSA, specifically the 
veteran's Detailed Earnings Query (DEQY) report.

A deferred rating decision of January 1998 showed that the RO 
considered the attorney to have inferred in the August 1997 
correspondence that the veteran had filed a disability claim 
with SSA.  In response to this inference, the RO requested 
from SSA in February 1998 "records used to determine the 
claimant's entitlement to Social Security benefits including 
the Administrative Law Judges [sic] Decision."  In March 
1998, SSA replied there was no record found under the 
veteran's social security number.  In April 1999 VA sent 
another request to SSA for medical records used to determine 
the veteran's entitlement to SSA benefits.  VA received no 
response to this request.

In the joint motion for remand, dated in February 2004, the 
parties acknowledged that despite the two efforts from the 
RO, VA had not obtained the veteran's SSA records.  Moreover, 
the parties concluded, the veteran had not been provided with 
notice pursuant of 38 C.F.R. § 3.159(e) and that on remand 
the veteran should be provided with such notice.  In 
September 2004, the Board remanded the case to the AOJ for 
action in conformance with the joint motion.

In response to the Board's remand, the AOJ again attempted to 
obtain SSA disability records for the veteran.  The record 
shows that in 2005, VA sent multiple requests via facsimile 
to the SSA for these records.  In a reply dated in February 
2006, SSA informed VA that the individual listed on the 
request was not entitled to disability or SSI benefits and 
that they presently had "no medical on file."  As noted 
above, the AMC provided letters to the veteran in October 
2004 and December 2005 informing him of efforts undertaken to 
obtain SSA disability records and updating him on the status 
of such efforts.  

In correspondence dated in June 2007, the AMC informed the 
veteran that it was required, pursuant to 38 C.F.R. § 
3.159(e), to inform him they received a response from SSA 
stating that he was not entitled to benefits and that medical 
records were not available.  The AMC provided the veteran 
with a VA Form 21-4138, "Statement in Support of Claim" for 
him to provide additional information in support of his 
claim.  The veteran failed to respond to this notice.

In a November 2007 supplemental statement of the case (SSOC), 
the AMC again informed the veteran that it had attempted to 
obtain any available records from SSA and that it had 
received a negative response from that agency.  

The Board finds that the veteran has been provided with 
substantially compliant section 3.159(e) notice, that under 
the circumstances of this case a reasonable person would be 
apprised of all necessary elements of such notice, and that 
proceeding without additional notice would result in 
absolutely no prejudice to the veteran.  Collectively, the 
notices of October 2004, December 2005, and June 2007, and 
the November 2007 SSOC essentially included the elements 
necessary to satisfy section 3.159(e).  In each of these 
documents, the AOJ informed the veteran that it was his SSA 
disability records it was unable to obtain.  In the October 
2004 and December 2005 correspondences, the AOJ, via the AMC, 
informed the veteran what it had done to acquire these 
records; namely, that it had made initial and follow-up 
requests.  Regarding the third element of section 3.159(e), 
in both the October 2004 and December 2005 correspondences, 
the AMC notified the veteran that if he did not respond to 
those letters, it could make a decision on his claim as soon 
as 60 days.  Finally, regarding the requirement that VA 
notify the veteran that he is ultimately responsible for 
providing the evidence, the Board notes that collectively, 
the correspondences informed the veteran what he could do to 
support his claim and that his failure to provide additional 
evidence would result in VA continuing with adjudication of 
the claim without the benefit of such additional evidence.    

In June 2007, after informing the veteran of the negative 
response from SSA, the AMC requested the veteran provide VA 
with any more information or make any statements in support 
of his claim.  The AMC also informed the veteran he had 30 
days to submit any additional evidence.  In light of the 
numerous correspondences submitted to the veteran informing 
him of the status of his claim, the Board finds that a 
reasonable person would be on notice that it was his 
responsibility to submit the additional evidence.   

More important than the content of the 3.159(e) notice, 
however, are that the facts and circumstances of this case do 
not warrant that any additional notice be provided.  First, 
neither the veteran nor his attorney had requested at any 
time during the course of this appeal that VA obtain SSA 
disability records.  Moreover, neither the veteran nor his 
attorney had ever alleged that the veteran had filed a Social 
Security disability claim or that records of such a claim 
ever existed.  The original records request in 1997 was 
merely a broad request for earnings information and not for 
disability records.  The Board acknowledges that a document 
entitled Finding of the Physical Evaluation Board, dated in 
July 1998, reflected that the veteran had been found to be 
permanently disabled.  This document, and a medical 
examination report accompanying it, however, were issued by 
the Navy Department and do not refer to a Social Security 
disability claim.  It is apparent from reading 3.159(e), and 
subsection (iii) in particular, that the purpose of this 
notice is to provide the veteran with an opportunity to 
provide records VA was unable to attain, but that the veteran 
possibly could obtain.  Here, however, there is simply no 
evidence in the file that the sought-after SSA disability 
records ever existed.  Requesting records that do not now 
exist, and never did exist, would serve no purpose.  This is 
not a situation contemplated by the requirements of section 
3.159(e); instead, this is a situation where there is no 
possibility that assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(b) (West 2002).  

Second, a review of the claims folder reveals that the 
veteran has not contacted VA since the Board notified him in 
March 2004 that VA had revoked his representative's authority 
to represent VA claimants.  Despite repeated efforts of the 
Board and the AMC to communicate with him, the veteran has 
not been heard from in four years.  Thus, it is not even 
clear whether the veteran wishes to continue with the 
adjudication of this claim.  In light of these circumstances, 
the Board finds VA has satisfied the duty to assist to the 
extent possible.  Accordingly, the Board will proceed with 
appellate review.  

II.  Service Connection

        Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

        Left Knee

The veteran's service medical records showed that he was 
treated for knee pain on two occasions.  The first was in May 
1988, when the veteran presented with complaints of left knee 
pain after injuring himself playing basketball.  A 
chronological record of medical care showed that the 
examining physician's assessment was mild medial collateral 
ligament (MCL) strain.  There is no record of follow-up 
treatment and a report of medical history prepared for a 5-
year routine physical examination, dated in December 1991, 
was negative for complaints of recurrent knee pain.

The second incident was in October 1995 when, according to a 
chronological record of medical care, the veteran presented 
with bilateral knee pain.  Examination at that time was 
unremarkable and the examining physician diagnosed 
patellofemoral pain syndrome.  There were no subsequent 
medical records in reference to bilateral knee pain.  

In his notice of disagreement, dated in September 1996, the 
veteran alleged he had a current knee condition, but 
acknowledged it probably would not bother him for another 20 
years.  In his substantive appeal, the veteran alleged he had 
clicking and popping in his knee.  The veteran did not 
specify in which knee he experienced clicking and popping.  

The Board has considered all relevant medical evidence, to 
include service medical records, a Disability Determination 
Bureau report, and VA examination reports dated in April 1996 
and 2002.  The weight of this evidence, however, fails to 
show the veteran currently suffers from a left knee 
disability.

As reflected in a VA examination report, dated in April 1996, 
the veteran's subjective complaints at that time consisted of 
bilateral knee pain under the kneecap that had existed since 
1989.  The veteran experienced pain when walking down stairs.  
Objective physical examination findings included bilateral 
crepitus.  Examination was negative for swelling or 
limitation of motion of either knee.  X-rays also failed to 
detect any abnormalities of the knees.  The examining 
physician diagnosed patellofemoral pain.

In the October 2002 VA examination report, Dr. Z. reported 
that left knee examination was normal.  Dr. Z. discussed 
pertinent physical examination findings, including the 
absence of deformity, swelling, or tenderness of the left 
knee.  Dr. Z. also reported that the veteran could bear 
weight and hop on his left foot without causing pain, and 
that he was able to execute a squatting maneuver without 
pain.  Flexion was to 130 degrees and extension to 30 
degrees, both without pain according to the doctor.  Left 
knee was negative for stressful maneuvers and did not provoke 
pain or identify instability.  X-rays, according to the 
doctor, were also negative.  

The Board finds Dr. Z.'s report to be reliable.  Dr. Z. 
stated that he had reviewed the veteran's claims file.  
Moreover, Dr. Z. thoroughly discussed current examination 
findings in support of his conclusion that the left knee was 
normal.  On its face, the examination report is an adequate 
assessment of the veteran's left knee.  

The Board does not find the April 1996 VA examiner's report 
to be supportive of the veteran's left knee claim.  Although 
that examiner diagnosed patellofemoral pain, he did not 
specify whether such a diagnosis was based on objective 
factors or just on the veteran's subjective complaints of 
pain.  The lack of any objective examination findings 
suggests that this diagnosis was based on the latter.  Such a 
diagnosis does not satisfy the criteria for a disability.  
Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).   

In a report prepared for the Disability Determination Bureau 
for the state of Indiana, dated in October 1997, Dr. E.H. 
diagnosed arthralgia of the knee.  The Board, however, does 
not find that this report satisfies the criteria for a 
present disability.  First, on examination Dr. E.H. noted 
extremities to be normal.  Specifically, Dr. E.H. noted full 
range of motion in all joints, normal gait, and the ability 
to walk heel to toe and tandemly.  Dr. E.H.'s diagnosis 
appeared to be based solely on the veteran's subjective 
complaints rather than any objective abnormalities found on 
examination.  Second, the doctor only diagnosed arthralgia of 
the knee, but did not specify which knee in any portion of 
his report.  The Board finds this examination report to have 
little probative value and declines to afford it any weight.  

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As no current disability of the left 
knee has been clinically shown, there is no basis for the 
Board to base compensation.

        Left Shoulder

Service medical records showed that in July 1989, the veteran 
presented to the clinic with complaints of shoulder pain 
after sustaining a softball injury.  The examiner's 
impression was strain of the pectoralis.  The veteran was 
placed on light duty for one week and instructed to follow-up 
in one week if he had no improvement.  There was no record of 
any follow-up treatment.

Despite that the service medical records confirmed that the 
veteran experienced an in-service injury to the left 
shoulder, the Board cannot grant service connection because 
there is no evidence of a current disability.  The competent 
medical evidence pertaining to a left shoulder condition is 
found in April 1996 and October 2002 VA examination reports.  
Both of these reports, however, were negative for either 
subjective complaints of left shoulder pain or objective 
signs of a left shoulder disorder.  Both examiners discussed 
pertinent examination findings, which were negative for 
limitation of motion or instability.  As the competent 
medical evidence does not show a current disability of the 
left shoulder, there is no basis for compensation.  See 
Brammer, 3 Vet. App. at 225.

        Low Back

The evidence shows that the veteran injured his back on two 
occasions in service.  Service medical records included a 
chronological record of medical care, dated in March 1988, 
showing that the veteran presented with back pain secondary 
to trauma onto a steel transfer head.  The veteran had 
tenderness at T5-T6.  X-rays were negative for a fracture and 
the examiner diagnosed contusion.  There was no record of any 
follow-up treatment.  In a report of medical history prepared 
for a 5-year routine physical examination, dated in December 
1991, the veteran denied recurrent back pain.

The veteran's service medical records also showed that in 
October 1995, he presented with pain in the upper back after 
doing shoulder press.  The examining physician diagnosed 
trapezius strain.  There are no follow-up records of 
treatment for this injury. 

A VA general examination report, dated in April 1996, 
reflected the veteran's complaints of lower back pain that 
had existed since 1993 that the veteran related to a muscle 
pull.  Subjective complaints consisted of pain on flexion and 
carrying in excess of 50 pounds.  Physical examination was 
negative for paraspinal tenderness, postural abnormalities, 
limitation of motion, or neurological involvement.  X-rays 
also failed to show abnormalities.  The examining physician 
diagnosed mechanical low back pain.  

VAMC treatment records showed that in March 1998, the veteran 
was diagnosed with lumbar back sprain after experiencing pain 
in his back from weightlifting the previous day.  The 
examining physician reported in a medical certificate that 
the veteran experienced a similar episode in March 1993 and 
recovered in one week.  It is not clear where the physician 
obtained this information, but presumably this is what the 
veteran had reported.  The physician prescribed various 
medications and instructed the veteran to follow-up.  

In an October 2002 VA examination report, Dr. Z. discussed 
the veteran's pertinent medical history, which included 
injuring his back when in the Navy while doing heavy lifting.  
Current complaints consisted of discomfort in the low back 
that occurred when standing.  

On physical examination of the thoracolumbar spine, Dr. Z. 
detected no muscle spasm, tenderness, or deformity.  The 
veteran had 70 degrees of anterior flexion with no pain and 
an additional 10 degrees with pain.  The veteran had 45 
degrees of lateral flexion to the right and left with no pain 
limitation, 90 degrees of rotation to the left and right with 
no pain and zero degrees with pain, and 30 degrees of 
posterior extension with no pain and zero degrees with pain.  
Straight leg raise test was negative bilaterally.  X-rays 
were normal.  Dr. Z. diagnosed mild lumbar strain, not due to 
service.

The Board must deny service connection for a mild lumbar 
strain because there is no medical nexus between the current 
diagnosis and any event in service.  Dr. Z. stated that he 
had reviewed the veteran's claims file.  Despite having 
considered the veteran's medical history, subjective 
complaints, and current examination findings, Dr. Z. still 
concluded that there was no relationship between the current 
diagnosis and an event in service.  This report is the only 
competent medical evidence pertaining to a relationship 
between current a diagnosis and an in-service event, 
therefore, it is controlling.

Regarding the veteran's statement reflected in the April 1996 
report relating his back pain to his in-service injury, the 
Board is unable to accept this as competent medical evidence.  
As a lay person, however, he is not competent to render a 
medical opinion regarding the etiology of a disease.  
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  The Board 
also declines to find the veteran's statement reflected in 
the April 1996 report that his back pain existed since 1993 
to be credible evidence of continuity of symptomatology.  The 
March 1998 medical certificate contradicts that statement.  
The veteran apparently told the physician in March 1998 that 
time that his back pain in 1993 subsided after only one week.  
In addition, the veteran has submitted no statements directly 
to VA that his back pain has been continuous since service.  
Accordingly, the Board finds there to be no credible evidence 
of record that the veteran has had continuous pain in his 
back since any of his in-service injuries.     
  
        Klinefelter's Syndrome

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-03.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2007).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2007).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2007).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature.  VAOPGCPREC 82-90.  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.  

The veteran's service medical records included a urology 
clinic note, dated in September 1989, showing that the 
veteran had been diagnosed with Klinefelter's Syndrome from a 
karyotype in October 1988.  There is no evidence that the 
veteran had been diagnosed with Klinefelter's Syndrome prior 
to that time.  

Despite that it appears the veteran's Klinefelter's Syndrome 
first manifest during active service, the Board finds that 
Klinefelter's Syndrome is a congenital defect not subject to 
compensation.  In making this finding, the Board relies on 
the October 2002 VA examination report.  In that report, Dr. 
Z. discussed the veteran's history of Klinefelter's Syndrome, 
which included findings of atrophic testes and azoospermia 
when in service.  Dr. Z. also discussed service medical 
records showing that in 1988 or 1989, chromosome testing 
revealed an abnormality of his XY chromosome.  Dr. Z. 
explained that this was the basis of the Klinefelter's 
Syndrome.  Dr. Z. also discussed current examination 
findings, which included normal penis with soft and atrophic 
testicles, no gynecomastia and no female body type.  Dr. Z. 
diagnosed congenital Klinefelter's Syndrome defined by 
carrier type chromosome testing according to the record, but 
noted that clinical features were absent on current 
examination.  Dr. Z. explained that Klinefelter's Syndrome 
was a congenital chromosomal abnormality, which was not 
caused by running or aggravated by military service.  

Dr. Z's statement that Klinefelter's Syndrome was a 
"congenital chromosomal abnormality" places the disease in 
the category of a congenital defect.  See VAOPGCPREC 82-90.  
As such, the Board may only grant service connection if the 
defect was subject to superimposed disease or injury during 
military service.  The evidence, however, does not support 
such a finding.  

The service medical records included a report of groin pain 
and possible testicular injury after running in July 1990.  
When Dr. Z. mentioned running, he presumably was referring to 
this in-service injury.  This indicates that he reviewed the 
service medical records for events that may have aggravated 
the Klinefelter's Syndrome.  Despite having conducted such a 
review, Dr. Z. found no basis to conclude that the veteran's 
Klinefelter's Syndrome was aggravated in service and stated 
so in his report.  No competent medical evidence contradicts 
Dr. Z.'s opinion and it is controlling.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

III.  Total Disability Rating Based on Individual 
Unemployability (TDIU)

        Legal Criteria 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disability.  The veteran is service-connected for 
mixed vascular and tension type headaches, evaluated as 50 
percent disabling, and bilateral ureteroceles and 
diverticulum, left ureter, which is rated as zero percent 
disabling.  The veteran's overall combined disability rating 
is 50 percent.  38 C.F.R. § 4.25 (2007).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).  

Here, the veteran is not entitled to a TDIU on a schedular 
basis; he has no single disability rated as 60 percent 
disabling and his combined rating is less than 70 percent.  
Even though a veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. section 
4.16(a), it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a) 
(2007).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b) (2007).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

        Analysis

In his TDIU claim, dated in August 1997, the veteran reported 
that he last worked in December 1995 and that he left his 
last job because of his disability.  In an undated counseling 
record found in his VR&E file, the veteran explained that the 
medications he took for his service-connected headaches made 
him very drowsy.  The veteran claimed this made it difficult 
to concentrate.  The record does not contain any other 
statements in support of his claim for a TDIU.

The Board has considered the veteran's statements and 
acknowledges that his service-connected headaches undoubtedly 
present hardships regarding his employability.  The relevant 
evidence in the claims file, however, does not show the 
veteran is incapable of performing the physical and mental 
acts required by employment solely due to service-connected 
disability.  

The claims file included a report of the Naval Physical 
Evaluation Board, dated in December 1998.  In that document, 
the Physical Evaluation Board found the veteran unfit for 
active duty due to his chronic migraine headaches.  He was 
assigned a combined disability rating of 30 percent.  
Although the Physical Evaluation Board found the veteran 
unfit for duty, its finding does not support the veteran's 
claim because it does not preclude the possibility that he is 
able to work in a civilian capacity. 

There are multiple VA examination reports of record, however, 
none of these supports the veteran's claim.  In a VA 
neurology examination report, dated in March 1999, Dr. Z.G. 
determined the veteran had mixed headache disorder, with both 
migraine and tension type qualities.  Dr. Z.G. stated that 
"severe headaches certainly can contribute to 
unemployability due to missed work."  This statement does 
not satisfy the criteria for a TDIU for two reasons.  First, 
it does not establish that the veteran is unemployable.  
Second, it only recognizes that severe headaches generally 
can contribute to unemployability; Dr. Z.G. did not comment 
on the extent to which the veteran's headaches contributed to 
his employability.  

In a VA genitourinary examination report, dated in March 
1999, Dr. K.R. noted multiple medical problems such as 
migraine headaches, gastroesophageal acid reflux disease 
(GERD), and fibromyalgia.  Dr. K.R. stated that the veteran 
was unemployed secondary to his migraine headaches, more so 
than fibromyalgia.  This statement does not support the 
veteran's claim either.  Although Dr. K.R. asserted that the 
veteran's service-connected migraine headaches contributed to 
the veteran's unemployed status more so than fibromyalgia, he 
did not assert that they were solely responsible for it.  
Moreover, the veteran's unemployed status must be 
distinguished from his unemployability.  See Van Hoose, 4 
Vet. App. at 361.  This report does not provide evidence of 
unemployability.  

The Board has also considered VAMC treatment notes, dated 
from November 1996 to July 1997, reflecting treatment on 
numerous occasions for migraine headaches.  Although these 
records attest to the severity of the veteran's disability, 
nothing in them pertain to the veteran's ability to maintain 
substantially gainful employment.  

Evidence on the severity of the service-connected headaches 
disability is also found in a report from Dr. H.E., dated in 
October 1997.  In that report, Dr. H.E. noted the veteran's 
subjective complaints, which included severe headaches 
causing nausea and loss of appetite.  Dr. H.E. diagnosed 
migraine headaches, severe, chronic, but did not comment on 
the effect on employability.  This report does not support 
the veteran's claim.

The Board has also considered the veteran's VR&E file, which 
showed that he filed an application for vocational 
rehabilitation in August 1996.  Relevant evidence from this 
file is limited, however, because the veteran failed to 
complete his participation in the program.  In a July 1997 
letter, R.B., Counseling Psychologist, informed the veteran 
she had developed a plan of employment services for him.  The 
veteran did not respond to this letter.  In February 1998, 
R.B. sent another letter to the veteran informing him that 
his vocational program had been interrupted because he had 
not pursued the placement program outlined in his 
rehabilitation plan.  The veteran failed to respond to that 
letter.  In a letter dated in April 1998, R.B. informed the 
veteran that because he failed to respond, his vocational 
rehabilitation program had been discontinued.  The VR&E file 
included no subsequent correspondences from the veteran.  

Although relevant evidence in the VR&E file is limited, the 
file did include two reports pertinent to this issue.  The 
first was a Job Readiness Assessment, dated in January 1997.  
In that report, C.G., Vocational Evaluator, stated that the 
veteran's feasibility for vocational rehabilitation services 
was questionable because of his headache condition.  C.G. 
stated that the veteran's headaches occurred frequently and 
were incapacitating in nature.  It is not clear where C.G. 
obtained this information.

A subsequent report, however, showed that the veteran's 
headaches had improved and no longer affected his ability to 
obtain employment.  In a Full Vocational Evaluation, dated in 
June 1997, C.S., Vocational Evaluator, concluded that the 
veteran was suitable for employment.  C.S. based this 
conclusion on the veteran's own admissions regarding 
improvement in his headache condition.  C.S. also identified 
possible careers suitable for the veteran's interests, 
educational background, and aptitude testing results.  Thus, 
the most recent evidence in the VR&E report suggests that the 
veteran is able to maintain employment notwithstanding his 
service-connected disabilities.

To the extent that the veteran's service-connected 
disabilities interfere with his employability, the currently 
assigned ratings adequately contemplate such interference, 
and there is no evidentiary basis in the record for higher 
ratings on an extra-schedular basis.  Hence, the Board is not 
required to remand the issue of entitlement to a TDIU to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007) for assignment of an extra-schedular 
evaluation.  Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. 
App. at 96 (1996).




ORDER

1.  Service connection for a left knee disorder is denied.

2.  Service connection for a left shoulder disorder is 
denied.

3.  Service connection for chronic disability manifested by 
low back pain is denied.

4.  Service connection for Klinefelter's Syndrome is denied.

5.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


